Citation Nr: 1521848	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.

3.  Entitlement to an initial evaluation in excess of 20 percent for migraines.

4.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to November 2010.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for irritable bowel syndrome.  The rating decision granted service connection for fibromyalgia, migraines, GERD and hemorrhoids.  The rating decision assigned the initial evaluations listed on the title page of this decision.  

The issues of increased initial evaluations for migraines, GERD and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has irritable bowel syndrome. 

2.  The Veteran is in receipt of the highest schedular evaluation assignable for fibromyalgia. 

CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for an initial evaluation in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5025 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, notice is not warranted for the Veteran's increased initial evaluation claim.  Notice for the service connection was provided in a December 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's statements in support of her claim.  She was provided a hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of this hearing could not be made.  After being apprised of this fact, the Veteran declined to have another hearing.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

An adequate VA examination was conducted in February 2011.  The VA examination reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered for the Veteran's service connection claim.  For the increased evaluation claim, the examiner considers the medical history of the Veteran's fibromyalgia and her lay reports of symptomatology, describes the disability in sufficient detail, and fully describes the functional effects it causes.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) .

The Veteran contends that she has irritable bowel syndrome as a result of active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for irritable bowel syndrome.  The evidence does not show that the Veteran has this disability.  

The report of the February 2011 VA examination provides a pertinent diagnosis of irritable bowel syndrome, "not found on today's examination."  The examiner stated that she did not note any evidence of irritable bowel syndrome within the Veteran's claims file.  

The Board finds that this negative VA diagnosis constitutes probative evidence against the Veteran's claim.  It is based on current examination results, and refers to the current physical findings as well as the Veteran's medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); See Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the Veteran in support of her claim.  She is competent to testify as to her observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has irritable bowel syndrome) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of her claim.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The evidence demonstrates that the Veteran is not entitled to service connection for irritable bowel syndrome.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990

Turning to the Veteran's increased initial evaluation claim, disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's fibromyalgia is evaluated under Diagnostic Code 5025.  A 40 percent evaluation is the maximum schedular evaluation provided for fibromyalgia.  Thus, the Veteran's 40 percent initial evaluation is the highest schedular evaluation for fibromyalgia.  There are no other Diagnostic Codes applicable to fibromyalgia or the Veteran's symptoms.  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra.

The Veteran is competent to report symptoms of fibromyalgia because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of her fibromyalgia according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The Board also finds that the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected fibromyalgia.  The February 2011 VA examination report shows that the Veteran primarily complained of pain, difficulty sleeping, headaches, fatigue and gastrointestinal symptoms.  Diagnostic Code 5025 considers these factors in the criteria for a 40 percent evaluation.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that her fibromyalgia renders her unable to secure and follow a substantially gainful occupation.  In this regard, the February 2011 VA examination report notes that the Veteran was unemployed but due to start a new job in less than two weeks.  The report of a January 2015 VA psychiatric examination notes that the Veteran was a full-time student, suggesting that she has adequate mental concentration and physical stamina for full-time employment.

In sum, the preponderance of the evidence is against an initial evaluation in excess of 40 percent for fibromyalgia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for irritable bowel syndrome is denied.  

An initial evaluation in excess of 40 percent for fibromyalgia is denied.


REMAND

The most recent VA examination for the Veteran's service-connected migraines, GERD and hemorrhoids took place in February 2011.  The evidence of record suggests that these service-connected disabilities have increased in severity since that time.  A January 2015 VA psychiatric examination report relates that the Veteran's service-connected depressive disorder was secondary to her chronic pain issues.  By the Veteran's report, her depression had worsened over the last two years as her medical issues had become more complicated in frequency and severity.  The Board notes that the Veteran is service-connected for depressive disorder as secondary to service-connected disability.

Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected migraines, GERD and hemorrhoids on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

On remand, any outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for migraines, GERD or hemorrhoids since February 2012.  After securing the necessary release, obtain these records.

2.  After completion of the forgoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected migraines.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the migraines.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected GERD.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the GERD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected hemorrhoids.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hemorrhoids.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


